United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1314
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Robert Bennett

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: September 19, 2022
                            Filed: November 7, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Bennett pled guilty to knowingly violating 18 U.S.C. § 2250(a)(3) for
failing to register as a sex offender. The district court1 sentenced him to 15 months
in prison. He appeals, asserting that the sentence was substantively unreasonable

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
for failing to consider relevant mitigating factors. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

                                          I.

       Due to a New Jersey conviction, Bennett was subject to the registration
requirements of the Sex Offender Registration and Notification Act (SORNA), 18
U.S.C. § 2250. He absconded from parole to live with his son in Kennett, Missouri.
Bennett lived there for over a year, never registering as a sex offender under
SORNA. Bennett pled guilty to knowingly violating 18 U.S.C. § 2250(a)(3) for
failing to register as a sex offender. The district court adopted a Guidelines range of
15-21 months and imposed a sentence of 15 months in prison. Bennett appeals,
arguing that the sentence was substantively unreasonable because the district court
failed to consider relevant mitigating factors.

      This court reviews “the substantive reasonableness of a sentence under a
deferential abuse of discretion standard.” United States v. Werlein, 664 F.3d 1143,
1146 (8th Cir. 2011), citing Gall v. United States, 552 U.S. 38, 51 (2007). But if a
defendant asserts specific claims that were not raised with the district court at
sentencing, this court reviews for plain error. See United States v. Saddler, 538 F.3d
879, 891 (8th Cir. 2008); United States v. O’Connor, 567 F.3d 395, 397 (8th Cir.
2009).

       Bennett argues that his 15-month sentence for failure to register under
SORNA is substantively unreasonable because the district court failed to consider
relevant mitigating factors, including his history of childhood abuse, exposure to
violence, lack of parental support, intellectual disability, and congestive heart
failure. Bennett did not raise these issues with the district court. Cf. United States
v. Krzyzaniak, 702 F.3d 1082, 1085 n.3 (8th Cir. 2013) (“Failure to make a timely
objection that gives the district court an opportunity to correct any deficiency should
waive, not merely forfeit, the issue.”).



                                         -2-
       The 15-month sentence was the bottom of the Guidelines range of 15-21
months. “If the sentence is within the Guidelines range, the appellate court may, but
is not required to, apply a presumption of reasonableness.” Gall, 552 U.S. at 51.
The district court received the presentence investigation report, which detailed facts
about each mitigating factor that Bennett presents on appeal. The district court “read
very closely” Bennett’s sentencing memorandum, which did not mention any of the
mitigating factors presented on appeal (nor were they mentioned at sentencing).

       The district court announced the 15-month sentence after referencing “the
provisions of Title 18, United States Code, § 3553(a) and all the factors thereunder.”
“[W]hen a judge decides simply to apply the Guidelines to a particular case, doing
so will not necessarily require lengthy explanation.” Rita v. United States, 551 U.S.
338, 356-57 (2007). “The district court has wide latitude to weigh the § 3553(a)
factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.” United States v. Stone, 873 F.3d 648, 650
(8th Cir. 2017). “The district court may give some factors less weight than a
defendant prefers or more to other factors, but that alone does not justify reversal.”
United States v. Townsend, 617 F.3d 991, 994 (8th Cir. 2010).

       The district court made no error. See United States v. Harris, 964 F.3d 718,
724 n.3 (8th Cir. 2020) (not reaching the effect of Holguin-Hernandez on the
standard of review of alleged procedural errors that defendant failed to object to in
district court because the “district court made no error, plain or otherwise”). See
generally Holguin-Hernandez v. United States, 140 S. Ct. 762, 767 (2020) (finding
abuse-of-discretion review appropriate where defendant advocated for a shorter
sentence). Cf. id. (Alito, J., concurring) (“[W]e do not decide what is sufficient to
preserve any ‘particular’ substantive-reasonableness argument . . . we do not suggest
that a generalized argument in favor of less imprisonment will insulate all arguments
regarding the length of a sentence from plain error review.”).

      The sentence was substantively reasonable.



                                         -3-
                           *******

The judgment is affirmed.
                ______________________________




                            -4-